Citation Nr: 1704717	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  12-27 568A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Whether the amount of a settlement under the Federal Torts Claims Act (FTCA) should be offset against disability compensation awarded pursuant to 38 U.S.C.A § 1151. 

REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from April 1969 to April 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In the July 2010 rating action, the RO granted service connection for the residuals of squamous cell carcinoma (claimed as rectal cancer and digestive problems) under the provisions of 38 U.S.C.A. § 1151.  A non-compensable evaluation was assigned effective in May 2009.  Service connection was also granted for urinary incontinence and a 40 percent evaluation was assigned, effective May 2009.  

In October 2010, the Veteran disagreed with the evaluation assigned to the urinary incontinence.  The Veteran also disagreed with the offset that was applied to a sum of $500,000.00 that the Veteran received in a settlement of a federal tort claim for rectal cancer.  

A statement of the case (SOC) was issued in December 2011 that addressed the issues regarding whether additional VA disability compensation paid under the provisions of 38 U.S.C.A. § 1151 is subject to recoupment of an award settlement in a tort claim.  

Although the Veteran did not file a timely appeal, the RO, certified the claim as being on appeal and the Veteran's representative submitted argument on that claim to the Board.  Inasmuch as the RO has taken actions to indicate to the Veteran that the issue is on appeal, and it took no steps to close the appeal, the requirement that there be a substantive appeal is deemed waived. Percy v. Shinseki, 23 Vet App. 37 (2009); Gonzalez-Morales v. Principi, 16 Vet. App. 556 (2003) (per curiam order).

A video conference was held before the undersigned Veterans Law Judge (VLJ) in September 2016.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In June 2005, the United States settled a claim made by the Veteran under the FTCA for personal injury incurred at VAMC in the amount of $500,000.00. 

2.  In July 2010, the RO awarded the Veteran compensation under the provisions of 38 U.S.C.A. § 1151 for the residuals of squamous cell carcinoma of the rectum and urinary incontinence, incurred are a result of treatment at a VA Medical Center (VAMC).  In December 2011, she was later awarded compensation under the provisions of 38 U.S.C.A. § 1151 for fecal incontinence, incurred are a result of treatment at a VA VAMC.


CONCLUSION OF LAW

The full settlement amount of $500,000.00, or any remaining portion, must be recouped from the Veteran's award of 38 U.S.C.A. § 1151 disability benefits.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.800 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This case is one in which the law is dispositive of the issue.  Under such circumstances, the duties to notify and assist are not applicable.  Mason v. Principi, 16 Vet. App. 129(2002).

In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. 3.103 (c)(2) (2010) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case the Veteran asserts that recoupment of an FTCA award should be reduced in that it was not fully explained that her settlement would reduce any future VA benefits.  In this case, the VLJ explained the issue on appeal.  The Veteran was assisted at the hearing by an accredited representative from the American League.  Further, this case is controlled by the law and regulations and there is no factual dispute at issue in this appeal.  Accordingly, VA complied with 38 C.F.R. 3.103 (c)(2) in this case to the extent possible in a case decided by law and not fact; and neither the Veteran nor her representative has asserted otherwise. 

The record shows that in June 2005, the Veteran and her husband agreed to settle a FTCA claim related to the Veteran's VA treatment for rectal cancer.  They were awarded a monetary settlement in the amount of $500,000.00.  

In July 2010, the Veteran was notified of the grant of service connection for the residuals of squamous cell carcinoma of the rectum and urinary incontinence, under 38 U.S.C.A. § 1151, incurred as a result of treatment at a VAMC.  The RO also informed the Veteran that her payments were being withheld in order to recoup the $500,000.00 settlement she received under the FTCA.  In December 2011, she was later awarded compensation under the provisions of 38 U.S.C.A. § 1151 for fecal incontinence, incurred as a result of treatment at a VA VAMC.

The Veteran argues that she was not informed as to the effect of the FTCA settlement by government representatives; and in essence that such action is unjust and inequitable.  After a careful review of the law and the record, the Board finds that as a matter of law, the appeal must be denied. 

The law in this case is clear.  Under 38 U.S.C.A. § 1151: 

"[w]here an individual is, on or after December 1, 1962, awarded a judgment against the United States in a civil action brought pursuant to section 1346(b) of title 28, or . . . enters into a settlement or compromise under section 2672 or 2677 of title 28 by reason of a disability or death treated pursuant to this section as if it were service-connected, then no benefits shall be paid to such individual for any month beginning after the date such judgment, settlement, or compromise becomes final until the aggregate amount of benefits which would be paid but for this subsection equals the total amount included in such judgment, settlement or compromise."  38 U.S.C.A. § 1151 (b) 

VA regulations implementing section 1151(b) are in accord with the statute, and provide that where any person is awarded a judgment on or after December 1, 1962, against the United States in a civil action brought pursuant to 28 U.S.C. § 1346 (b), or enters into a settlement or compromise on or after December 1, 1962, under 28 U.S.C. § 2672 or § 2677, by reason of disability, aggravation or death within the purview of this section [i.e., 38 U.S.C.A. § 1151 ], no compensation . . . shall be paid to such person for any month beginning after the date of such judgment, settlement, or compromise on account of such disability, aggravation, or death becomes final until the total amount of benefits which would be paid except for this provision equals the total amount included in such judgment, settlement, or compromise.  The provisions of this paragraph do not apply, however, to any portion of such compensation or dependency and indemnity compensation payable for any period preceding the end of the month in which such judgment, settlement, or compromise becomes final.  38 U.S.C.A. § 3.800 (a)(2). 

Under the statutory provision quoted above in this decision, and under the corresponding applicable regulation, the total amount of $500,000.00 is subject to recoupment from the Veteran's award of VA compensation benefits under 38 U.S.C.A. § 1151 before payments to him of those benefits can resume. 

The Board is cognizant of the Veteran's honorable service and it empathizes with her predicament.  However, the controlling law and regulation are quite specific on this point, and there is no legal authority for any exception in the present case.  The Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425(1994).  It has been observed that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress." Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33(1992) [citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426(1990)]. 

For the reasons shown above the Board has determined that the full amount of the $500,000.00 settlement of the FTCA claim must be offset against the compensation benefits payable to the veteran under 38 U.S.C.A. § 1151.  Because of the absence of legal merit or lack of entitlement under the law, the claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426(1994). 


ORDER

The appeal to establish that proceeds of a settlement under FTCA should not be offset against compensation benefits granted under 38 U.S.C.A. § 1151 is denied. 


____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


